Citation Nr: 1314603	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a bilateral ankle disability.

6. Entitlement to service connection for a bilateral hip disability.

7. Entitlement to service connection for shingles. 


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003 and from November 2005 to February 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The issues of entitlement to a compensable rating for left ear hearing loss and service connection for right ear hearing loss, a right knee disability, a bilateral ankle disability, a bilateral hip disability, and shingles are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his tinnitus is a result of active duty military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

As indicated, the Veteran's second period of active duty was from November 2005 to February 2007.  The Board observes that at a June 2005 periodic examination, the Veteran reported a history of hearing loss, but did not identify any other hearing-associated problems.  At his January 2007 post-deployment examination, he clearly described having ringing in his ears both during service and contemporaneously.  At May 2007 and February 2009 VA examinations, the Veteran also reported tinnitus.  Tinnitus is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  The Board notes that both VA examiners assigned a diagnosis of tinnitus.  

In light of these facts, the Board determines that it is at least as likely as not that the Veteran's tinnitus had its onset during his second period of active duty from November 2005 to February 2007.  The Veteran did not identify tinnitus as part of his medical history just a few months before his second deployment began, but did report the disability prior to leaving active duty.  He continued to assert having tinnitus a few months later at his first VA examination in May 2007.  A Veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

There are no competent medical opinions of record on this issue.  The May 2007 VA examiner indicated that she could not provide an etiological opinion for the Veteran's tinnitus without his complete service treatment records as he had a history of noise exposure prior to service.  The February 2009 VA examiner did not discuss an opinion on the etiology of the tinnitus.  The Board observes that the February 2009 VA examination report indicates that the Veteran related that his tinnitus began approximately seven years prior, which would place the onset between his periods of service.  However, the Board affords the Veteran's contemporaneous lack of report of tinnitus in June 2005 more probative weight than his vague recounting of his tinnitus history several years after onset.  Accordingly, the Board finds that the evidence in favor of the Veteran's claim is at least in equipoise.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the claim of entitlement to service connection for tinnitus is granted.




ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to the remaining disabilities, the Board concludes that a remand is necessary.  First, the Board notes that a June 2007 VA treatment record indicates that the Veteran was establishing himself as a new VA patient.  Thereafter, he was seen for treatment on a number of occasions including yearly examinations.  However, the most recent VA treatment record is dated in June 2009.  Thus, the Board determines that there are outstanding VA treatment records that should be obtained before further adjudication of the claims, and so all VA treatment records from within the Syracuse VA Medical Center (VAMC) dated from June 2009 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Board observes that the Veteran's most recent audio examination was performed in February 2009, over four years ago.  Hence, the Board determines that it cannot readily assess the current severity of his left ear hearing loss.  Moreover, the Board notes that, at the time of the last examination, the Veteran did not meet the regulatory criteria for a hearing loss disability in the right ear, a fact that may have changed in four years.  Therefore, the Board determines that the Veteran should be provided another VA audiological evaluation to assess his hearing acuity in his left and right ears and to offer an etiology opinion if a right ear hearing loss is diagnosed.

Finally, the Board notes that the Veteran was provided VA general medical and joints examinations in May 2007.  At the joints examination, he was diagnosed with patellofemoral chondromalacia of mild severity; the knee involved was not indicated.  Service treatment records reveal reports of right knee pain during the Veteran's first period of service from September 1999 to June 2003.  However, no etiological opinion was offered by the May 2007 VA examiner.  Therefore, the Board determines that the VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
    
Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records for the Veteran dated from June 2009 forward from the Syracuse VAMC and any associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hearing loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner also must discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities. 

If the Veteran is found to have hearing loss in the right ear that meets the criteria for a disability under VA regulations, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the right ear hearing loss is causally or etiologically a result of noise exposure in service, or is otherwise a result of the Veteran's military service.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  The examiner is advised that the lack of documentation of right ear hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion.

3. Schedule the Veteran for another VA orthopedic examination to ascertain the etiology of any right knee disorder.  The claims file must be available for review, and the examination report must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Upon review of record and examination of the Veteran, the examiner should address the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right knee disability is a result of military service?

The Veteran is competent to speak to his history of right knee symptoms, and such statements throughout the claims file and at the examination should be contemplated by the examiner as he or she forms the opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claim.  See 38 C.F.R. 
§§ 3.158, 3.655 (2012).

5. After completing the above actions, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


